DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on February 18, 2022. These drawings are accepted.
Claim Objections
Claims 1-9 are objected to because of the following informalities: 
Claim 1 lines 6-7, “the first plating layer is Cu plating layer” should be “is a Cu plating layer” or similar language.
Claim 1 lines 8-9, “which is consisting of” should be “which consists of” or similar language.
Claims 2 and 5, “the interface” should be “an interface”.
Claim 7, “conductive resin layers” should be “conductive resin layer”.
Claims 8 and 9, “include a form include a form in which” should be “include a form in which” or similar language.
Claims 3-4 and 6 are objected to by reason of their dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2014/0160627 to Kobayashi et al. (hereinafter Kobayashi).
Claim 1
Kobayashi (FIG. 1) discloses a multilayer electronic component comprising:
a body (11) including a dielectric layer (11b) and an internal electrode (11a); and
an external electrode (12) including an electrode layer (12a) disposed on the body (11) and connected to the internal electrode (11a) through a surface of the body (11), a first plating layer (12b; paragraph 38) disposed on the electrode layer (12a), and a conductive resin layer (12c; paragraph 38) disposed on the first plating layer (12b), 
wherein the electrode layer includes Cu and glass (paragraph 32), the first plating layer is Cu plating layer (paragraph 32, 38), and the conductive resin layer (12c) includes a conductive metal and a base resin (paragraph 33), and
wherein the conductive resin layer (12c) includes the conductive metal which is consisting of one or more selected from a group consisting of Cu, Ag, Ni, and alloys thereof (paragraph 33).
Claim 7
Kobayashi discloses the multilayer electronic component of claim 1, wherein conductive metal included in the conductive resin layers (12c) include one or more of spherical powder particles and flake powder particles (paragraph 33).

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2007/0242416 to Saito et al. (hereinafter Saito).
Claim 1
Saito (FIG. 1, 4) discloses a multilayer electronic component comprising:
a body (2) including a dielectric layer (4) and an internal electrode (3); and 
an external electrode (5) including an electrode layer (5a, paragraph 24) disposed on the body (2) and connected to the internal electrode (3) through a surface of the body, a first plating layer (5b, paragraph 25) disposed on the electrode layer (5a), and a conductive resin layer (5c, paragraph 26) disposed on the first plating layer (5b), 
wherein the electrode layer (5a) includes Cu and glass (paragraph 24), the first plating layer (5b) is Cu plating layer (paragraph 25), and the conductive resin layer (5c) includes a conductive metal and a base resin (paragraph 26), and
wherein the conductive resin layer (paragraph 26) includes the conductive metal which is consisting of one or more selected from a group consisting of Cu, Ag, Ni, and alloys thereof (paragraph 26).
Claim 3
Saito discloses the multilayer electronic component of claim 1, wherein the first plating layer (5b) has a thickness of 300 to 2000 nm (paragraph 42, Table 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of US Publication 2017/0032896 to Otani.
Claim 2
Kobayashi discloses the multilayer electronic component of claim 1, as shown above.
Kobayashi does not expressly disclose wherein the first plating layer has center line average roughness of 150 to 500 nm at the interface with the conductive resin layer, as recited in claim 2.
Otani (paragraph 42) teaches wherein a first layer (144) has center line average roughness of 150 to 500 nm (paragraph 42) at an interface with a conductive resin layer (146).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Otani with Kobayashi to incorporate a surface roughened layer as taught by Otani and thereby have wherein the first plating layer has center line average roughness of 150 to 500 nm at the interface with the conductive resin layer in the structure taught by Kobayashi, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for avoiding interfacial peeling (Otani paragraph 42).
Claim 5
Kobayashi discloses the multilayer electronic component of claim 1, as shown above.
Kobayashi does not expressly disclose wherein the first plating layer has an intermetallic compound layer including Sn at the interface with the conductive resin layer, as recited in claim 5.
Otani (paragraph 41-42) teaches wherein a layer has an intermetallic compound layer (144) including Sn (paragraph 43) at the interface with a conductive resin layer (146).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Otani with Kobayashi to incorporate an intermetallic compound layer as taught by Otani and thereby have wherein the first plating layer has an intermetallic compound layer including Sn at the interface with the conductive resin layer in the structure taught by Kobayashi, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for avoiding interfacial peeling (Otani paragraph 42).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Otani.
Claim 2
Saito discloses the multilayer electronic component of claim 1, as shown above.
Saito does not expressly disclose wherein the first plating layer has center line average roughness of 150 to 500 nm at the interface with the conductive resin layer, as recited in claim 2.
Otani (paragraph 42) teaches wherein a first layer (144) has center line average roughness of 150 to 500 nm (paragraph 42) at an interface with a conductive resin layer (146).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Otani with Saito to incorporate a surface roughened layer as taught by Otani and thereby have wherein the first plating layer has center line average roughness of 150 to 500 nm at the interface with the conductive resin layer in the structure taught by Saito, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for avoiding interfacial peeling (Otani paragraph 42).
Claim 5
Saito discloses the multilayer electronic component of claim 1, as shown above.
Saito does not expressly disclose wherein the first plating layer has an intermetallic compound layer including Sn at the interface with the conductive resin layer, as recited in claim 5.
Otani (paragraph 41-42) teaches wherein a layer has an intermetallic compound layer (144) including Sn (paragraph 43) at the interface with a conductive resin layer (146).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Otani with Saito to incorporate an intermetallic compound layer as taught by Otani and thereby have wherein the first plating layer has an intermetallic compound layer including Sn at the interface with the conductive resin layer in the structure taught by Saito, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for avoiding interfacial peeling (Otani paragraph 42).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of US Publication 2014/0233147 to Hong et al. (hereinafter Hong).
Claim 8
Kobayashi discloses the multilayer electronic component of claim 7, as shown above.
Kobayashi does not expressly disclose wherein the spherical powder particles include a form include a form in which a length ratio (long axis/short axis) of the long axis and the short axis is greater than one and less than 1.95, as recited in claim 8.
Hong teaches wherein spherical powder particles include a form include a form in which a length ratio (long axis/short axis) of the long axis and the short axis is greater than one and less than 1.95 (Hong paragraph 73). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hong with Kobayashi to incorporate spherical and flattened particles as taught by Hong and thereby have wherein conductive metal included in the conductive resin layers include one or more of spherical powder particles wherein the spherical powder particles include a form include a form in which a length ratio (long axis/short axis) of the long axis and the short axis is greater than one and less than 1.95 in the structure taught by Kobayashi, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for decreased equivalent series resistance and higher reliability (Hong paragraph 57-58).
Claim 9 
Kobayashi discloses the multilayer electronic component of claim 7, as shown above.
Kobayashi does not expressly disclose wherein the flake powder particles include a form include a form in which a length ratio (long axis/short axis) of the long axis and the short axis is greater than one and less than 1.95, as recited in claim 9.
Hong teaches wherein flake powder particles include a form include a form in which a length ratio (long axis/short axis) of the long axis and the short axis is greater than one and less than 1.95 (Hong paragraph 74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hong with Kobayashi to incorporate spherical and flattened particles as taught by Hong and thereby have wherein the flake powder particles include a form include a form in which a length ratio (long axis/short axis) of the long axis and the short axis is greater than one and less than 1.95 in the structure taught by Kobayashi, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for decreased equivalent series resistance and higher reliability (Hong paragraph 57-58).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Hong.
Claim 7
Saito discloses the multilayer electronic component of claim 1, as shown above.
Saito does not expressly disclose wherein conductive metal included in the conductive resin layers include one or more of spherical powder particles and flake powder particles, as recited in claim 7.
Hong (paragraph 56) teaches conductive metal included in a conductive resin layers include one or more of spherical powder particles and flake powder particles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hong with Saito to incorporate spherical and flattened particles as taught by Hong and thereby have wherein conductive metal included in the conductive resin layers include one or more of spherical powder particles and flake powder particles in the structure taught by Saito, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for decreased equivalent series resistance and higher reliability (Hong paragraph 57-58).
Claim 8 
Saito with Hong teaches the multilayer electronic component of claim 7, wherein the spherical powder particles include a form include a form in which a length ratio (long axis/short axis) of the long axis and the short axis is greater than one and less than 1.95 (Hong paragraph 73). 
Claim 9 
Saito with Hong teaches the multilayer electronic component of claim 7, wherein the flake powder particles include a form include a form in which a length ratio (long axis/short axis) of the long axis and the short axis is greater than one and less than 1.95 (Hong paragraph 74).
Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, pending resolution of the objection(s) set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848